Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Tarrats appeals the district court’s order denying his motion to correct clerical error under Fed.R.Crim.P. 86. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Tarrats, No. 2:04-cr-00016-RAJ-JEB-7 (E.D.Va. Dec. 23, 2013). We grant leave to proceed under the Criminal Justice Act. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.